Title: To John Adams from Mercy Otis Warren, 14 January 1791
From: Warren, Mercy Otis
To: Adams, John



Sir.
Plimouth Jan 14th 1791

An unsealed letter from you came to my hand this day.  for the letter I thank you as it contained expressions of regard and esteem which I have been pleased to receive from your pen.  for the manner I own myself at a loss—
Does not an unsealed letter from you sir appear like a diminution of that Confidential intercourse that long subsisted? and Conveyed warm from the heart the strong expressions of friendship in many a close sealed packet.
Were you sir, apprehensive that your own reputation might suffer by an attention to any one of a family you had been used to hear spoken off with respect and affection by all? only, the public first inspected the Correspondence.  Yet perhaps you might mean to do me honour by leting the world see your polite ememinice on a late publication.
Indeed I feel myself flattered by the Compliment.  & Yet more by its being in the stile of my old friend.—
I acknuoledge I stand indebted to the vice president for one letter before his of the 26 Decmber.—But you must permit me to say some expressions in that letter appeared so inconsilable with former sentiment that I very imputed must against my inclination to consider it forbiding any further interruption.—
Delicate friendship Confines  of its own disinterested attachment is easily wounded.—I might perhaps feel too sensibly some former impressions that may hearafter be explained.—but I can never tax myself with a voluntary neglect of punctuallity: or the want of attention in any other instance towards friends I thought unimpressable by the Ebullitions  party or political malice.—
A Copy of the work you informed me you had just received I forwarded immediately on publication.  I know not what should thus long have retarded its passage.  Nor can I inform you sir from whom you received those other Volumes.  but Could I have supposed as you Obligingly intimate that you could have disposed of so many with pleasure & advantage. they should have been much at your service from the hand of the author.—
Mrs Warren returns both friendly and respectful regards.—You will present me also to Mrs Adams.  I am Respected Sir / with Sincere Esteem / Your Most Obedient Humble Servant

M Warren